Heelihy, P. J. (dissenting).
While I agree with the conclusion of the majority that this is a statutory cause of action and that as a general proposition such statutes are to be strictly construed it does not appear that the strictness applied in regard to actions involving the waiver of sovereign immunity, in particular section 50-e of the General Municipal Law, is applicable to the present case.
A reading of section 137 of the State Finance Law and in particular .subdivision 3 thereof establishes that the Legislature intended that there be a written notice. However, there is no *312implication from the language therein that the manner in which the written notice was to be served was intended to be an essential condition precedent to the cause of action. The action of the then Governor in rejecting certified mail in regard to the written notice is entirely consistent with the proposition that he was concerned with probative proof that the contractor received the required written notice and does not require the conclusion that the manner of service was to be a condition precedent to the cause of action.
While it must be conceded that the decisions of the Federal courts in regard to a similar Federal statute are not conclusive as to the construction of this statute by the courts of this State, it does not appear that Special Term erred in adopting the reasoning thereof. In the present case there is no dispute that the exhibit claimed to be written notice was in" fact received by the contractor. Under such circumstances there is no question remaining as to the receipt of the written notice and consequently the cause of action cannot be defeated by reliance upon a failure of the statutory proof of service.
In any event, even in regard to section 50-e of the General Municipal Law it has been held that where the prospective defendant proceeds as if the service were in compliance with the statute a waiver or estoppel can result and the failure of proper service is then no defense. (See Teresta v. City of New Torh, 304 N. Y. 440.) In the present case the record sufficiently indicates facts from which a court could find that there was a waiver or estoppel as to the requirement of registered mail or personal service and, accordingly, it cannot be said as a matter of law that the plaintiff has no cause of action insofar as a failure to comply with the service requirements of subdivision 3 of section 137 of the State Finance Law is concerned.
The majority do not reach the question of the .sufficiency of the alleged notice to meet the requirements of the subject section 137, but it appears that in the language of the statute it stated 1 ‘ with substantial accuracy the amount claimed and the name of the party to whom the material was furnished or for whom the labor was performed.”
The .order appealed from should be affirmed.
Reynolds, Staley, Jr., and Cooke, JJ., concur with Sweeney, J.; Heblihy, P. J., dissents and votes to affirm in an opinion.
Order reversed, on the law and the facts, and motion to dismiss complaint granted, without costs.